274 F.2d 666
Joe POOLE, individually and for and on behalf of any persons who may succeed to the rights of Corie Poole, Appellant,v.LYKES BROS. STEAMSHIP CO., Inc., Appellee.
No. 17729.
United States Court of Appeals Fifth Circuit.
February 26, 1960.

Appeal from the United States District Court for the Eastern District of Louisiana; J. Skelly Wright, Judge.


1
On rehearing.


2
Rehearing denied.


3
For former opinion, see 273 F.2d 423.


4
Samuel C. Gainsburgh, Raymond H. Kierr, New Orleans, La., for appellant.


5
Wm. E. Wright, Andrew R. Martinez, Andrew T. Martinez, New Orleans, La., Terriberry, Rault, Carroll, Martinez & Yancey, New Orleans, La., of counsel, for appellee.


6
Before JONES, BROWN and WISDOM, Circuit Judges.


7
PER CURIAM.


8
The appellee urges in support of a petition for rehearing filed by it that it would be inequitable to permit the transfer of this cause to the admiralty side of the district court. This can be urged before the district court upon its consideration of whether or not there should be a transfer to admiralty. The petition for rehearing is


9
Denied.